O’Connor, J. (dissenting).
I would have no difficulty at all with the position taken by the majority if the issue they apparently wish to resolve were presented by the facts of the case. I am in full agreement with the position that a defendant may not be questioned after arraignment in the absence of counsel and that he may not waive the right to counsel in *461the absence of counsel (see, e.g., People v Torres, 63 AD2d 1033). It is both reasonable and proper to extend this rule to a situation where a defendant is in the process of obtaining counsel after arraignment. These principles, aimed at preventing the police from overreaching or taking unfair advantage of a defendant, have nothing to do with the case at bar. Therefore, I must dissent.
Crucial to a determination of this appeal are the circumstances surrounding the incriminating statements made by defendant. Patrolman Sellick testified that on the morning of December 15, 1976, after defendant had returned from the arraignment and spoken with his father (whom he had also conferred with the previous night and who actively sought counsel for his son after the arraignment) defendant’s father informed him that his son wished to speak to Sellick or Lieutenant Nelson. It is worthy of note that defendant knew Nelson for more than 10 years and that at the Huntley hearing he testified that he thought Nelson was both fair and trustworthy. Sellick went to see defendant, who informed him he wished to speak to Nelson. Lieutenant Nelson also testified that it was defendant who sought to speak with him. Both defendant and his father testified that they had in no way indicated that defendant desired to speak with Nelson. Thus, a clear question of fact was presented, and was resolved by the court as follows: "In the present case, the Court would find that the defendant did voluntarily offer to speak to Lt. Nelson whom he had known and trusted for some time previously, on the morning of December 15, 1976, despite defendant’s contention that he had not made such an offer, largely because defendant’s testimony coincides with that of Lt. Nelson in one vital respect; that he, the defendant, admittedly wanting to get his friends Berry and Hammonds released, told Lt. Nelson that they had not been involved in the alleged crime” (emphasis added). Sergeant Tumolo, who was present in Nelson’s office, testified that defendant had been "emphatic” about the fact that his two friends were not involved in the crime. It is little wonder that the question of credibility squarely presented was resolved in favor of the police rather than in favor of a father clearly upset about his son’s arrest and defendant, a young man who at the time of his arrest had already amassed five arrests and four convictions. While on the subject of credibility it is also noted that at the Huntley hearing defendant had a most difficult time explaining how he knew *462his friends were not participants in the robbery if he was not at the scene of the crime.
In People v Yukl (25 NY2d 585, 588), the Court of Appeals noted that "great deference must be allowed the trier of fact.” As stated in People v Leonti (18 NY2d 384, 390), "where there are conflicting inferences to be drawn from the proof, the choice of inferences is for the trier of the facts.” It is within this context that I find particularly troubling the finding of the majority, without basis either in reason or in the record, that defendant was brought to Nelson’s office on Nelson’s initiative and that the confession was elicited and not volunteered. In this case we have a defendant who, having four convictions, was aware of what was transpiring. At the time the incriminating statements were made defendant was well fed, well rested, and had just conferred for the second time with his father, who was in the process of retaining an attorney for him. I am unable to fathom how the majority concludes that it could not be inferred by the trier of the facts that defendant, highly motivated as he was to clear his friends and believing that Lieutenant Nelson was both fair and trustworthy, voluntarily made a statement incriminating himself and disassociating his friends from any involvement in the crimes.
Once the finding of the trier of the facts is properly accepted, this case becomes a simple one to resolve. As stated by the Court of Appeals in People v Buxton (44 NY2d 33, 37): "Once an attorney has been requested, interrogation must cease, but this rule does not render inadmissible all statements made after a request for counsel. The defendant may make a spontaneous admission or simply change his mind and voluntarily make a statement * * * The Miranda decision was designed to prevent further interrogation, and thus a statement is admissible if volunteered—even if an attorney is on the way”. Defendant here was found to have spontaneously volunteered a statement to a man he trusted in order to have his friends released. As such, it was fully admissible (see People v Kaye, 25 NY2d 139). The question asked by Nelson as to what defendant wanted to talk to him about does not create an elicited confession because it was defendant who sought the audience with Nelson. The only troublesome point is that after defendant confessed, Nelson asked him who had carried the gun during the robbery. This, however, is not a question that elicited the confession which preceded it, and it *463was not improper to ask defendant to expound upon his narrative (see People v Kaye, supra, p 144). Nelson gave defendant Miranda warnings prior to his statement, but the warnings were superfluous and, in fact, indicated how cautious Nelson was and the degree to which he was protective of defendant’s rights.
People v Meyer (11 NY2d 162) is not to the contrary. Although the Court of Appeals in Meyer used some language indicating that it was limiting the use of spontaneously volunteered statements, Meyer was a case involving police interrogation. The ambiguous language in Meyer is certainly clarified by the statement of the court in People v Kaye (supra, p 144): "Indeed, our research has failed to disclose a single decision of any court holding inadmissible a volunteered confession made in the absence of counsel.”
Although not relevant to an appeal involving a spontaneously volunteered confession rather than a waiver of counsel prior to interrogation, I would like to take issue with several points raised by the majority on the subject of waiver. The majority states that it was wrong for Lieutenant Nelson to take defendant’s confession because he filled the conflicting roles of a "father confessor” and a police officer. Without reaching the profound question of whether these roles were indeed conflicting in the context of this case, suffice it to note that defendant was very well aware of the fact that he was speaking to a police officer and he was in no way deceived into believing his confession would not be used against him. The police are not required to retain the services of a hostile officer to discourage confessions and I do not find the slightest trace of impropriety in the fact that defendant confessed to a man he knew and trusted.
"To require a police officer to prevent a prisoner from volunteering a statement, or to prevent the officer from divulging statements spontaneously made to him would stretch the comprehension of the average citizen to the breaking point.” (People v Kaye, 25 NY2d 139, 145, supra.)
"No court has yet held that a police officer must take affirmative steps, by gag or otherwise, to prevent a talkative person in custody from making an incriminatory statement within his hearing.” (People v Kaye, supra, p 145.)
The majority notes that defendant was 17 years old, but ignores his criminal record which indicates that he was not a frightened or intimidated individual. They note he was in *464custody for more than 13 hours before the confession, but ignore the fact he had been questioned only briefly the previous night and spoke after sleeping, eating, speaking with his father twice, and being given Miranda warnings for at least the third time. Finally, I do not understand the majority when they state that it is doubtful defendant would have confessed if he did not trust Nelson and believe he would act in defendant’s best interest. I believe this statement is overly speculative, particularly in that it implies that Nelson used his position of trust to elicit a confession, and this speculation should not be used as a replacement for hard evidence in the record.
If there were sufficient evidence to support a finding that the police sought to circumvent the dictates of Miranda v Arizona (384 US 436), I would have no difficulty in voting to reverse this conviction. However, "[tjruly voluntary confessions constitute a highly trustworthy type of evidence * * * Our decisions must appear to be rational, fair as well as practical, if the courts are to retain the respect of the people.” (People v Kaye, supra, p 145.) The confession being admissible and there being no other basis appearing in the record warranting a reversal, I respectfully dissent and vote to affirm the judgment of conviction.
Mollen, P. J., and Hopkins, J., concur with Titone, J.; O’Connor, J., dissents and votes to affirm the judgment, with an opinion, in which Hawkins, J., concurs.
Judgment of the Supreme Court, Westchester County, rendered November 23, 1977, reversed, on the law and the facts, defendant’s motion to suppress his confession is granted and a new trial is ordered.